Conley Byrd, Justice. By this appeal appellants, Euna Scritchfíeld, et al, collateral heirs of Johnnie D. Loyd, deceased, contend that the signature of Johnnie D. Loyd appearing in the attestation clause of his will does not meet the requirements of Ark. Stat. Ann. § 60-403 (Repl. 1971), requiring that the testator’s “signature must be at the end of the instrument.” The stipulation entered into by the parties shows the following: ‘ ‘ Marie Hutto, if called as a witness in this cause, would testify in substance as follows: ‘My name is Marie Hutto. I reside at Damascus, Arkansas, where my husband, Ray Hutto, and I operate a feed mill. On April 20, 1976, Johnnie David Loyd came to our place of business, bringing with him a blank form headed “Last Will and Testament” and asked me to help him make a will. I told Mr. Loyd I did not know anything about these matters and he then asked if I would write what he told me to in the various blanks in the form, as he requested. I did so. Under Mr. Loyd’s instructions, I filled in the blanks in the will form, and this is the instrument which has been tendered for probate as Mr. Loyd’s will. All handwritten portions of the will were written by me, except as hereinafter excepted. Mr. Loyd signed his name “Johnnie D. Loyd’ ’ in the upper left hand portion of the will, just below the printed words “Last Will and Testament” and just above the start of the printed portion of the form. He signed the name “Johnnie D. Loyd” in the attestation paragraph below the body of the will. I signed my name as a Notary Public on the line at the end of the will and inserted my commission expiration date to the left of my signature. Ray Hutto and Ralph Porter were also in our place of business at this time, and at Mr. Loyd’s request, they signed their respective names as witnesses to the will.1  Based upon the foregoing facts the trial court ruled that the will was valid. We agree with the trial court. There is a distinct conflict among the authorities as to whether a signature in an attestation clause qualifies as a signature “at the end.” See 44 A.L.R. 3d 701 § 14. Appellants rely upon In re Estate of George H. Glaze, Deceased, 413 Pa. 91, 196 A. 2d 297 (1964) and Sears v. Sears, 77 Ohio St. 104, 82 N.E. 1067 (1907), to support their contention that a signature in the attestation clause does not constitute a signature “at the end” of the instrument. However, we believe the better rule to be that where the testator places his signature in the attestation clause because he believes that it belongs there and with the requisite testamentary intent, it constitutes a sufficient compliance with the statute requiring the signature to be “at the end.” See In re Morey’s Estate, 75 Cal. App. 2d 628, 171 P. 2d 131 (1946) and In re Schiele’s Estate, 51 S. 2d 287 (Fla. 1951). Affirmed. Harris, C.J., not participating. [[Image here]] [[Image here]]   Attached hereto as an appendix is a photostatic copy of the will.